     Case 2:16-cv-03396-GW-JC Document 39 Filed 06/23/20 Page 1 of 1 Page ID #:1282



 1
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12     OSCAR JESUS SALAIS,                        Case No. CV 16-3396 GW(JC)
13                         Petitioner,
14                                                JUDGMENT
                      v.
15     C. PFEIFFER,
16                          Respondent.
17
18
19          Pursuant to this Court’s Order Accepting Findings, Conclusions and

20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus is denied and

22 this action is dismissed with prejudice.
23
24 DATED: June 23, 2020
25
26                                       _______________________________________

27                                       HONORABLE GEORGE H. WU
                                         UNITED STATES DISTRICT JUDGE
28
